IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0725
                                 Filed March 20, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAMONA BRANDT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Ramona Brandt appeals following her entry of an Alford plea to a second-

degree theft charge. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Israel J. Kodiaga, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Vaitheswaran, J., and Scott, S.J.*
      *
          Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                              2


VAITHESWARAN, Judge.

         Ramona Brandt entered an Alford plea to second-degree theft.1 On appeal

following imposition of judgment and sentence, Brandt contends her attorney was

ineffective in failing to challenge the factual basis for the plea.

         A person claiming ineffective assistance of counsel must prove (1) breach

of an essential duty and (2) prejudice. See Strickland v. Washington, 466 U.S.

668, 687 (1984). “If trial counsel permits a defendant to plead guilty and waives

the defendant’s right to file a motion in arrest of judgment when there is no factual

basis to support the defendant’s guilty plea, trial counsel breaches an essential

duty” and “we presume prejudice.” Rhoades v. State, 848 N.W.2d 22, 29 (Iowa

2014).    While    ineffective-assistance     claims    are    generally    preserved     for

postconviction relief, we find the record adequate to address the issue. See State

v. Schminkey, 597 N.W.2d 785, 788 (Iowa 1999).

         A person commits theft by misappropriation when the person:

                Misappropriates property which the person has in trust, or
         property of another which the person has in the person’s possession
         or control, whether such possession or control is lawful or unlawful,
         by using or disposing of it in a manner which is inconsistent with or
         a denial of the trust or of the owner’s rights in such property, or
         conceals found property, or appropriates such property to the
         person’s own use, when the owner of such property is known to the
         person.




1 An Alford plea is a variation of a guilty plea where the defendant does not admit
participation in the acts constituting the crime but consents to the imposition of a sentence.
See North Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                         3


Iowa Code § 714.1(2) (2016). “The theft of property exceeding one thousand

dollars but not exceeding ten thousand dollars in value . . . is theft in the second

degree.” Id. § 714.2(2).

       Brandt contends “[t]he [m]inutes of [t]estimony do not provide a factual

basis” for the requirement that she used or disposed of the property “in a manner

which is inconsistent with or a denial of the trust or of the owner’s rights.” We

disagree.

       The minutes stated a woman “lived in her own home” but “required 24 hour

care due to her numerous medical conditions including dementia.” The woman

owned a stand at the Iowa State Fair and received most of her fair income “in

cash.” She also “received social security payments.” The woman signed “a power-

of-attorney document” naming her daughter, Brandt, “as her attorney-in-fact.”

Brandt “was specifically not authorized to make gifts of [the woman’s] assets.” The

power-of-attorney document instructed Brandt “she was to act in [the woman’s]

best interests, to act in good faith, to do nothing beyond the authority granted in

the document, to act loyally, avoid conflicts, and to keep all records.”         An

investigation revealed that Brandt “took $32,973.70 from [the woman’s] accounts

for [her] own benefit.” Brandt “gambled over $100,000” in a single year and

“obtained a[n] $8500 loan in [the woman’s] name.” “[C]ash from the Iowa State

Fair stand was missing.”

       The minutes provided a factual basis for finding Brandt’s conduct

inconsistent with the trust vested in her by virtue of her power of attorney.

Accordingly, counsel did not breach an essential duty in failing to challenge the

plea for lack of a factual basis.
                                     4


      We affirm Brandt’s plea and her conviction, judgment, and sentence for

second-degree theft.

      AFFIRMED.